DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1-21 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without a prior knowledge of an insulin level, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). There is nothing in the claims that relate a previous amount of insulin to a current or estimated insulin. Without at least some knowledge of the a priori insulin level, one cannot possibly provide a meaningful estimate of it. For example, a user may have just injected himself with insulin and perform five minutes of exercise. How could the method possibly estimate insulin on board without this prior knowledge?
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 110575181 A to Ji et al. (“Ji”) (reference is to EPO/Google machine translation, attached) in view of US 2020/0203012 A1 to Kamath et al. (“Kamath”).
As to claim 1, Ji discloses a for monitoring a subject, comprising: 
coupling one or more noninvasive glucose sensors to the subject (see [0047]-[0048]); 
calibrating the one or more noninvasive glucose sensors with a clinical grade data to track a subject glucose or insulin level (see [0048] – “Each sample data consists of 7 pieces of ambient temperature (X1), ambient humidity (X2), systolic blood pressure (X3), diastolic blood pressure (X4), pulse rate (X5), body temperature (X6) and 1550nm near-infrared absorbance (X7). Composed of input variables and invasive blood glucose concentration reference value (Y).”); and
in real time applying the calibration to estimate a subject glucose or insulin level (see [0058]-[0059] – applying back propagation (BP) neural network to fix appropriate weights to factors impacting accurate blood glucose concentration).
While Ji continuously measures clinical grade data during presumably different physical activity levels, this is not made explicit. Furthermore, Ji fails to disclose real time physical activity detection when applying the calibration to estimate a subject glucose or insulin level. 
In an example, when the primary data is an estimated glucose concentration level (e.g., from a CGM), an estimated glucose concentration level may be determined from the secondary data based on the determined (e.g., learned) relationship between the secondary data and the estimated glucose concentration level. In an example, the secondary data is or includes physiologic information (e.g., activity data, heart rate data), or both, and an estimated glucose concentration level or range (real time or average for a specified time period) is determined using the determined relationship and the physiologic information.”). Such information is used in conjunction with measure activity level to estimate a subject glucose or insulin level (see [0380] – “For example, an application may deliver (e.g., display) CGM data, information based on CGM data (e.g., time-in-range), guidance for a subject (e.g., “consider an exercise session”), a predicted, estimated, or measured exercise benefit on glucose control. In some examples, an application may educate a user about food choices and resulting post-meal glucose control (e.g., excursions), or may educate a user or quantify a relationship between exercise and glucose-lowering effect of exercise. For example, the application may indicate that the user's selected activity is estimated to bring the user's glucose level to a desired value or range (e.g., “Your recent activity should bring your glucose level into a desired range.”). In another example, the application may indicate that a suggested activity is likely to bring the user's glucose level to a desired value or range (e.g., “We estimate that one hour of running will lower your glucose by 15 mg/dl.”)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the back propagating glucose neural network of Ji to include 
As to claim 2, Kamath further discloses wherein the subject physical activity condition includes sleep, exercise, walk, or run condition (see [0317]).  
As to claim 3, the combination of claim 1 further discloses collecting a plurality of vital signs from the subject; determining food intake effect on glucose or insulin level; determining physical activity effect on glucose or insulin level; applying a neural network to estimate a glucose level or insulin level from the subject; and advising the subject to perform a physical activity to control glucose or insulin level (see Kamath, [0380]).  
As to claim 4, Ji further discloses using an invasive monitor to generate the clinical grade data (see [0048]).  
As to claim 5, Ji further discloses applying a neural network estimate against a continuous glucose monitoring (CGM) or a blood-based glucose meter output (see [0058]-[0059].  
As to claims 6-15, these diagnostic data collection steps are not recited as being integrated into the steps recited in claim 1. Examiner takes Official notice that they are well-known indicators, for example, for ECG, of cardiac arrythmias, for body heat, infection, and so on. They would all be obvious diagnostic steps to perform given that one of ordinary skill in the art would understand that they provide useful metrics of patient health.
As to claim 16, Kamath further discloses determining glycemic index (GI) from the subject glucose level (see [0322]-[0323]).  
As to claim 17, Kamath further discloses determining carbohydrate content of consumed food with one or more given food items, and determining a proportion of carbohydrate content in a given food item in a consumed nutritional load, and summing the GI of each food item based on Such a determination may be based, for example, on a risk metric as described above, or another assessment of a diabetes or cardiovascular risk, or an identification of glucose concentration patterns that may benefit from high-resolution information (e.g. high-resolution data for post-meal rise in glucose concentration, as well as peaks, and duration or glucose excursions, may be used to understand a meal's glycemic load and glycemic load), or an identification of a subject with significant meal-to-meal or day-to-day variation (e.g., high-fidelity (e.g., CGM and activity) could correlate glucose patterns with activity or sleep patterns).”).  
As to claim 18, Kamath further discloses recording food intake or taking a picture of food and then determining constituent food ingredients, and correlating the food intake to the GI (see [0310]).  
As to claim 19, Ji further discloses detecting heart rate or electrocardiogram (ECG) to use with the noninvasive glucose sensor output to improve glucose determination (see [0048]).  
As to claim 20, Ji only states that pulse rate is used to track glucose or insulin level without specifying that the data is obtained via ECG (see, e.g., [0047] – blood pressure and pulse rate were obtained with Omron electronic sphygmomanometer). However, Examiner takes Official notice that ECG is a well-known surrogate for pulse rate. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use ECG to gather this data as it would amount to no more than a simple substitution of one known heart rate sensor for another to yield predictable results.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji in view of Kamath and further in view of US 2021/0275061 A1 to McKinney et al. (“McKinney”).

However, it was well-known as shown by McKinney, that using infrared spectroscopy involving  directing a plurality of LEDs at different wavelengths toward subject skin and detecting the light with one or more photodiode detectors (see, e.g., [0041]) allows the measurement of one or more blood constituents including blood urea nitrogen (BUN), high-density lipoprotein (HDL), low-density lipoprotein (LDL), total hemoglobin (THB), creatine (CRE) (see [0034] – “The sensor may use Infrared (IR) photoacoustic spectroscopy (PAS) to measure glucose by its mid-infrared absorption of light through the skin or by using electromechanically amperometric enzyme electrodes for delectating glucose and other biomarkers.  In various embodiments, biomarkers for which information may be detected include, but are not limited to, electrolytes, metabolites, proteins, and amino acids, such as, for example, sodium, chloride, potassium, calcium, lactate, creatine, glucose, uric acid, DHEA, cortisol, interleukins, tumor necrosis factor, and neuropeptides.”). 
It would have been obvious to one of ordinary skill in the art to repeat the glucose measurement method of Ji by substituting any of the known biomarkers capable of being measured  as these biomarkers are important health indicators and one of ordinary skill in the art would predict that Ji’s method of utilizing neural network training would yield the result said biomarker concentration.
Claim 22 rejected under 35 U.S.C. 103 as being unpatentable over Ji in view of McKinney.
As to claim 22, Ji discloses
using a glucose monitor with a probe in the subject to generate clinical grade data and coupling noninvasive glucose sensors including an optical sensor and an electrical sensor to the subject (see [0048] – “Each sample data consists of 7 pieces of ambient temperature (X1), ambient humidity (X2), systolic blood pressure (X3), diastolic blood pressure (X4), pulse rate (X5), body temperature (X6) and 1550nm near-infrared absorbance (X7). Composed of input variables and invasive blood glucose concentration reference value (Y).”); 
calibrating the noninvasive glucose sensors with the clinical grade data to track a subject glucose level during one or more subject conditions (see [0048] – “Each sample data consists of 7 pieces of ambient temperature (X1), ambient humidity (X2), systolic blood pressure (X3), diastolic blood pressure (X4), pulse rate (X5), body temperature (X6) and 1550nm near-infrared absorbance (X7). Composed of input variables and invasive blood glucose concentration reference value (Y).”); 
generating a calibration curve based on the one or more subject conditions (see [0063]); and 

It is not clear how many LEDs are used in Ji or whether they are at different wavelengths. In a related invention, however, McKinney discloses, in conjunction with glucose determination, the step of using the optical sensor, directing a plurality of LEDs at different wavelengths toward subject skin and detecting the light with one or more photodiode detectors (see [0011] and 2B). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the glucose sensing of Ji with the multiple LEDs having different wavelengths as shown by McKinney in order to provide the predictable result of uniformly illuminating a large surface so as to obtain greater coverage and usable glucose data.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Messersmith whose telephone number is (571)270-7081. The examiner can normally be reached M-F, 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC J MESSERSMITH/            Primary Examiner, Art Unit 3791